Title: From George Washington to Samuel Huntington, 7 December 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 7th Decemr 1780
                        
                        I have the honor to introduce to your Excellency the Marquis de Laval, a Colonel in the French Army—This
                            Gentleman is of the Family of Montmorenci, the most illustrious in France; which alone would intitle him to every mark of
                            respect, did not his personal good qualities and the zeal with which he has sought the American service give him a further
                            claim to our attentions. I am convinced Your Excellency will receive him in a manner suited to his merit and his Birth. I
                            have the honor &c.

                    